DETAILED ACTION
The following is a first action on the merits of application serial no. 16/759730 filed 4/27/2020. Claims 1,3-5,7-8,12,15,19,23-26,28-29,35-38 and 40 are pending in the application, all other claims have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/29/20 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the claim phraseology “said” should be deleted from lines 2-4.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
 Such claim limitation(s) is/are:
- …………a bladeless turbine which produces mechanical energy by means of the Boundary Layer Effect in claim 4.
- …………directed to said plurality of electrical storage devices for storage devices for storage by means of said solid state switching device……. in claim 15.
- …………flowing for the rotation of the bladeless turbine by means of the Boundary Layer Effect in claim 24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 7 and 29 is objected to because of the following informalities:
-As to claim 7, the term “Seebeck” seems to be misspelled as “Seebek”
-As to claim 29, the dependency of the claim should be changed from cancelled claim 27.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 12, 15, 19, 24, 26, 28, 35, 36, 37, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 4 recites the limitation "the Boundary Layer Effect" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 5 recites the limitation "the Seebeck Effect" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 5 recites the limitation "said thermopile array" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 12 recites the limitation "said at least one electrical device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 12 recites the limitation "said plurality of electrical systems" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 15 recites the limitation “wherein electricity generated by the device is directed to said plurality of electrical storage devices………”, it is unclear as to which “device” is being referred to in the limitation, please clarify.
-Claims 15 and 19 recites the limitation “a controller”, however it is unclear as to if this is the same as the “computerized controller” as recited in claim 1, please clarify.
-Claim 24 recites the limitation "the bladeless turbine by means of the Boundary Layer Effect" in line 3.  There is insufficient antecedent basis for this limitation in the claim due to limitation being introduced in claim 4 and not claim 1 from which this claim depends from.
-Claim 26 recites the limitation "the starter" in line 3.  There is insufficient antecedent basis for this limitation in the claim due to the “generator” only being recited in the pending claims, not “starter”.
-Claim 28 recites the limitation "the Seebeck Effect" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 35 recites the limitation "the Seebeck Effect" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 36 recites the limitation "said plurality of electrical storage devices" in 3.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 15 and not claim 1 from which this claim depends from.
-Claim 36 recites the limitation "said plurality of electrical systems" in 4.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 8 and not claim 1 from which this claim depends from.
-Claim 37 recites the limitation "the Seebeck Effect" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 37 recites the limitation "the shut-down sequence and start-up sequence" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 37 recites the limitation "said plurality of electrical storage devices" in 14.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 15 and not claim 1 from which this claim depends from.
-Claim 40 recites the limitation "said controller" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 40 recites the limitation "the Seebeck Effect" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 40 recites the limitation “a computerized controller” in line 24, based on the limitation “said controller” being introduced in line 6 of claim, it is unclear as to if these controllers are common or different, please clarify.
-Note: The examiner recognizes the trademark names “Stirling Cycles, Rankine Cycles, Ericsson Cycles, Brayton Cycles, Kalina Cycles, Boundary Layer Effect and Seebeck Effect”. The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v).
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Based on the trademarks as recited, the examiner is requesting applicant clarify that the marks are being used as an identification of a source or origin of a product and not to describe or identify a product, please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 15, 19, 23, 25, 26, 28, 29, 35, 36, 37, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell 20080276610 (IDS cited art) in view of WO2009007209 (with machine translation). As to claim 1, McDowell discloses a vehicle, comprising: an engine (3) equipped with at least one combustion chamber which receives a mixture of fuel and air that undergoes combustion in the at least one combustion chamber in accordance with an ignition sequence (operation as recited would be obvious based on description of Stirling engine  operation in [0034]-[0036]); a computerized controller ([0020]-[0026]) which is equipped with a tangible, non-transient medium and which controls the ignition sequence in accordance with an algorithm recorded in said medium; a temperature sensor which is disposed in said engine and which is in communication with said controller ([0027] describes exhaust piping temperature comparison to threshold which suggest a temperature detection being used); an electric motor (1, [0033], lines 11-13); a drivetrain driven by said engine and said electric motor, said drivetrain including a rotatable shaft ([0018], lines 5-11); a generator (4, 5) which is attached to said rotatable shaft, and which generates electrical energy in response to the rotation of said shaft; an energy recovery system (6); and an electrical energy storage system (2). However, McDowell doesn’t disclose said controller maintaining the engine in an inactive state until the temperature sensed by said temperature sensor exceeds a predetermined threshold value.
WO discloses a vehicle, comprising: an engine (VM) equipped with at least one combustion chamber which receives a mixture of fuel and air that undergoes combustion in the at least one combustion chamber in accordance with an ignition sequence (operation as recited would be obvious based on description of engine  operation under State of the art description, lines 7-8); a computerized controller (SG) which is equipped with a tangible, non-transient medium and which controls the ignition sequence in accordance with an algorithm recorded in said medium; a temperature sensor (LS) which is disposed in said engine and which is in communication with said controller; wherein said controller maintains the engine in an inactive state until the temperature sensed by said temperature sensor exceeds a predetermined threshold value (under Advantages of Invention, lines 19-21, WO describes preventing injection and/or ignition process of engine if predefined temperature isn’t exceeded); an electric motor (EM); a drivetrain driven by said engine and said electric motor, said drivetrain including a rotatable shaft (Tra); and an electrical energy storage system (Bat). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide McDowell with an engine inactive control based on engine temperature as taught by WO to avoid engine drag and stall based on temperature parameters which increases operating efficiency of engine and lowers maintenance cost for vehicle.

As to claim 3, McDowell discloses wherein said engine is based on an external combustion cycle selected from the group consisting of Stirling Cycles ([0018], line 2), Rankine Cycles, Ericsson Cycles, Brayton Cycles and Kalina Cycles.

As to claim 5, McDowell discloses wherein said energy recovery system comprises a thermopile array employing the Seebeck Effect and wherein said thermopile array is in electrical contact with said electrical storage system ([0015], lines 9-11).

As to claim 7, McDowell discloses wherein said energy recovery system further comprises a dynamic braking system which utilizes said electric motor as a generator when said dynamic braking system is engaged ([0015], lines 11-16), and wherein said thermopile array extracts heat from exhaust gases generated by said engine and converts the extracted heat into electrical energy by way of the Seebek effect ([0019], lines 13-26).

As to claim 8, McDowell discloses further comprising: at least one electrical device selected from the group consisting of current regulators, insulated gate bipolar transistors and solid state switching devices ([0018], lines 17-28); a plurality of electrical systems (1, 2, 4 and accessories, [0026], [0033]); and a controller which controls said electric motor in accordance with an algorithm; wherein electrical energy generated by said generator is routed through said at least one electrical device to said plurality of electrical systems to operate said electric motor in accordance with said algorithm ([0020]).

As to claim 15, McDowell discloses further comprising: a plurality of electrical storage devices ([0036] describes use of battery in combination with capacitors and generators); a solid state switching device ([0012], [0018]); and a controller ([0020]); wherein electricity generated by the device is directed to said plurality of electrical storage devices for storage by means of said solid state switching device under the control of said controller as directed by said algorithm ([0020], via bipolar transistors described as having solid state switching nature, [0018]).

As to claim 19, McDowell discloses further comprising: a series hybrid electric drivetrain (via 1 to 8 operation); a solid state switching device ([0012], [0018]); and a controller ([0020]); wherein said generator (4) is in electrical communication with said series hybrid electric drivetrain, and wherein said solid state switching device is wherein said controller is a computerized controller which controls said solid state switching device by way of a software control algorithm ([0020], software is well known in computer operation).

As to claim 23, McDowell discloses wherein said threshold temperature is a suitable operating temperature for initiating a sustained external combustion cycle selected from the group consisting of Stirling Cycles, Ericsson Cycles, Brayton Cycles, Rankine Cycles and Kalina Cycles ([0027] describes exhaust piping temperature comparison to threshold for operating Stirling engine generator).

As to claim 25, McDowell in view of WO discloses wherein said controller transitions the engine to an active state when the temperature sensed by said temperature sensor exceeds a predetermined threshold value (under Advantages of Invention, lines 13-16, WO describes activating engine when temperature is above a predetermined temperature).

As to claim 29, McDowell discloses when the engine is in an active state, said controller reverses said first flow of electrical energy from said engine/generator to said electrical storage devices as directed by the algorithm ([0020], lines 23-41 describes that electrical energy is routed to storage device).

As to claim 35, McDowell discloses further comprising: an exhaust conduit, manifold or piping which directs exhaust gases or spent steam away from said engine ([0019], lines 13-25); a thermopile array configured to extract thermal energy from said exhaust conduit, manifold or piping and to convert said thermal energy into electrical energy by way of the Seebeck effect ([0019], lines 13-25); a solid state switching device ([0012], [0018]); and a computerized controller which controls the solid state switching device as directed by the algorithm ([0020], via bipolar transistors described as having solid state switching nature, [0018]).

As to claim 36, McDowell discloses further comprising: a series hybrid-electric drivetrain equipped with a plurality of electrical systems (via 1 to 8 operation); wherein said plurality of electrical storage devices have sufficient capacity to supply all of the electrical energy demands of the plurality of electrical systems of the series hybrid-electric drivetrain ([0036]) for at least a predetermined minimum period of time (until energy in storage runs low) under normal operating conditions.

As to claim 40, McDowell discloses a method for operating a vehicle, comprising: providing an external combustion engine (3) and an electric motor (1) which are mechanically coupled to a drivetrain that includes a rotatable shaft ([0018], lines 5-11), wherein said external combustion engine is equipped with at least one combustion chamber; providing a temperature sensor which is disposed in said engine and which is in communication with said controller ([0027] describes exhaust piping temperature comparison to threshold which suggest a temperature detection being used), providing an energy recovery system (6) comprising a dynamic braking system ([0015], lines 11-16), a thermopile array ([0019], lines 13-26) and an electrical storage system (2); imparting motion to said vehicle by driving said drivetrain with said external combustion engine and said electric motor, wherein driving said drivetrain with said external combustion engine generates a stream of exhaust gases or steam ([0019]-[0020]); recovering energy from the imparted motion of the vehicle by utilizing the electric motor as a generator when said dynamic braking system is engaged ([0015], lines 11-16); recovering energy from the operation of the external combustion engine by using said thermopile array to extract thermal energy from said stream of exhaust gases or steam and by converting the extracted thermal energy into electrical energy by way of the Seebek effect ([0019], lines 13-26); and storing the energy recovered from the motion of the vehicle and from the operation of the external combustion engine in said electrical storage systems ([0019]), receiving a mixture of fuel and air that undergoes combustion in the at least one combustion chamber in accordance with an ignition sequence ([0034]-[0036]); and controlling the ignition sequence with a computerized controller which is equipped with a tangible, non-transient medium and which controls the ignition sequence in accordance with an algorithm recorded in said medium ([0020]). However, McDowell doesn’t disclose said controller maintaining the engine in an inactive state until the temperature sensed by said temperature sensor exceeds a predetermined threshold value.
WO discloses a vehicle, comprising: an engine (VM) equipped with at least one combustion chamber which receives a mixture of fuel and air that undergoes combustion in the at least one combustion chamber in accordance with an ignition sequence (operation as recited would be obvious based on description of engine  operation under State of the art description, lines 7-8); a computerized controller (SG) which is equipped with a tangible, non-transient medium and which controls the ignition sequence in accordance with an algorithm recorded in said medium; a temperature sensor (LS) which is disposed in said engine and which is in communication with said controller; wherein said controller maintains the engine in an inactive state until the temperature sensed by said temperature sensor exceeds a predetermined threshold value (under Advantages of Invention, lines 19-21, WO describes preventing injection and/or ignition process of engine if predefined temperature isn’t exceeded); an electric motor (EM); a drivetrain driven by said engine and said electric motor, said drivetrain including a rotatable shaft (Tra); and an electrical energy storage system (Bat). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide McDowell with an engine inactive control based on engine temperature as taught by WO to avoid engine drag and stall based on temperature parameters which increases operating efficiency of engine and lowers maintenance cost for vehicle.

Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell in view of WO as applied to claim 1 above, and further in view of Palumbo 6368078.  McDowell in view of WO describes using a threshold temperature for operating the Stirling engine sufficiently during shutdown of generator ([0027] in McDowell), but doesn’t disclose the engine having and rotating a bladeless turbine by means of the Boundary Layer Effect from the gases or steam as recited.
Palumbo discloses a vehicle and shows that it is well known in the art to provide an engine with and rotating a bladeless turbine to provide mechanical energy by means of the Boundary Layer Effect (column 2, lines 49-64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide McDowell in view of WO with a bladeless turbine producing mechanical energy based on gases further in view of Palumbo to increase power output of engine during high torque operations which increase operating efficiency of vehicle.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell in view of WO as applied to claim 1 above, and further in view of CN201002715Y (with machine translation). McDowell in view of WO discloses the engine (3) being an external combustion engine (Stirling) equipped with at least on electrical generating element (5) to generate electrical energy, wherein the generated electrical energy is routed through at least one solid state switching device ([0012], [0018] in McDowell), and wherein electrical energy generated by said generator is routed through said at least one electrical device to said plurality of electrical systems to operate said electric motor in accordance with an algorithm (]0020] in McDowell).  However, McDowell in view of WO doesn’t disclose a plurality of parallel external combustion engines that operate simultaneously.
CN discloses a vehicle having a plurality of parallel external combustion engines (8, 9) equipped with at least one electrical generating element (14, 15), and teaches that the plurality of parallel external combustion engines operate simultaneously with said at least one electrical generating element to generate electrical energy (as described under mode of operation in translation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide McDowell in view of WO with an additional parallel engine further in view of CN to improve propulsion and thermal efficiency of vehicle during high torque output operations.

Allowable Subject Matter
Claims 26, 28, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 26 in combination with claims 1 and 25)………controller transitioning the engine to an active state by reversing the current flow from plurality of storage devices to the generator to rotate the shaft and establish a sustained external combustion cycle wherein the motor operates while the engine is inactive until after the ignition is initiated (sequence) from the a first flow of energy from the storage devices to the motor as directed by algorithm and in combination with limitations as written in claim 26.

-(as to claim 37 in combination with claim 1)…………controller switching between shutdown and start up sequences of the series hybrid drivetrain wherein upon initiation of the shutdown sequence, the engine is directed by algorithm to continue to operate until sufficient energy has been stored in plurality of storage devices to operate drivetrain through a subsequent start up sequence and in combination with the limitations as written in claim 37.
Note: the corresponding PCT written opinion discloses lack of novelty and/or inventive step against claims 37 and 38, however the prior art of record doesn’t explicitly disclose the limitations as recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hybrid Engine Model (4.1-4.2) and Hybrid Stirling Engine (abstract) journals as cited in IDS describe using engine (ambient) temperature to control engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 21, 2022